Citation Nr: 0320298	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  03-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as an anxiety disorder, panic disorder, obsessive 
compulsive disorder, dysthymia, and personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The veteran contends that she developed anxiety and mood 
disorders during service as the result of a 1987 
investigation in which she was a material witness and as the 
result of the death of her six month old son.  The veteran 
presented testimony at a videoconference hearing before the 
undersigned in May 2003.  She testified that she was treated 
during service on several occasions for depression, 
adjustment disorder, and suicidal ideations.  A review of the 
service medical records shows that they are probably 
incomplete.  

It is not clear from the current evidence of record whether 
any currently diagnosed anxiety and mood disorders had their 
onset during service or for that matter whether any such 
disorders pre-existed service and were aggravated by an 
incident or incidents of service.  Therefore, the Board finds 
that it is necessary to afford the veteran a new examination 
and obtain a medical opinion on whether any currently 
diagnosed anxiety and mood disorders were incurred in or 
aggravated by service.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002), has been taken for the 
claim.     

2.   A further search for additional 
service medical records of the veteran 
should be undertaken.  

3.   Contact the appropriate federal 
agency and obtain the veteran's service 
personnel records for active duty 
performed in the United States Army for 
the period of October 1985 to September 
1990.

4.  Contact the Social Security 
Administration (SSA) and request all 
medical and administrative records used 
by that agency with respect to the 
veteran's grant of SSA benefits.    

5.  The veteran should be afforded a 
psychiatric examination in compliance 
with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
to ascertain the identity and etiology of 
any psychiatric disorder.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to the following:  (i) 
whether any currently diagnosed 
psychiatric disorder at least as likely 
as not related to service or otherwise 
attributable to service.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

6.  Thereafter, the veteran's claim 
should be readjudicated with 
consideration of all the evidence.  To 
the extent that the benefits sought are 
not granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




